SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 5)* RESOLUTE ENERGY CORPORATION (Name of Issuer) COMMON STOCK, PAR VALUE $0.0 (Title of Class of Securities) 76116A108 (CUSIP Number) SPO Advisory Corp. 591 Redwood Highway, Suite 3215 Mill Valley, California94941 (415) 383-6600 with a copy to: Alison S. Ressler Sullivan & Cromwell LLP 1888 Century Park East Los Angeles, California90067-1725 (310) 712-6600 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 25, 2014 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this Schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following boxo. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 2 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON SPO Partners II, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS WC 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 16,438,110 (1) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 16,438,110 (1) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,438,110 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.1% 14.TYPE OF REPORTING PERSON PN Power is exercised through its sole general partner, SPO Advisory Partners, L.P. Page3 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON SPO Advisory Partners, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 16,438,110 (1) (2) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 16,438,110 (1) (2) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 16,438,110 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.1% 14.TYPE OF REPORTING PERSON PN Solely in its capacity as the sole general partner of SPO Partners II, L.P. Power is exercised through its sole general partner, SPO Advisory Corp. Page4 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON San Francisco Partners, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS WC 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION California Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 673,900 (1) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 673,900 (1) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 673,900 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.9% 14.TYPE OF REPORTING PERSON PN Power is exercised through its sole general partner, SF Advisory Partners, L.P. Page5 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON SF Advisory Partners, L.P. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 673,900 (1) (2) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 673,900 (1) (2) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 673,900 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 0.9% 14.TYPE OF REPORTING PERSON PN Solely in its capacity as the sole general partner of San Francisco Partners, L.P. Power is exercised through its sole general partner, SPO Advisory Corp. Page6 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON SPO Advisory Corp. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION Delaware Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 17,112,010 (1) (2) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 17,112,010 (1) (2) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,112,010 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.0% 14.TYPE OF REPORTING PERSON CO Solely in its capacity as the sole general partner of SPO Advisory Partners, L.P. with respect to 16,438,110 shares of Common Stock; and solely in its capacity as the sole general partner of SF Advisory Partners, L.P. with respect to 673,900 shares of Common Stock. Power is exercised through its three controlling persons, John H. Scully,Edward H. McDermott and Eli J. Weinberg. Page7 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON John H. Scully 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS PF and Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION USA Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 79,100 (1) 8.SHARED VOTING POWER 17,112,010 (2) 9.SOLE DISPOSITIVE POWER 79,100 (1) 10.SHARED DISPOSITIVE POWER 17,112,010 (2) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,191,110 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.1% 14.TYPE OF REPORTING PERSON IN Of these shares, 5,200 sharesof Common Stock are held in the John H. Scully individual retirement account, which is self-directed, and73,900 shares of Common Stock may be deemed beneficially owned by Mr. Scully in his capacity as controlling person,director and executive officer of Phoebe Snow Foundation, Inc. These shares may be deemed to be beneficially owned by Mr. Scully solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page8 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON Edward H. McDermott 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS PF and Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION USA Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 900 (1) 8.SHARED VOTING POWER 17,112,010 (2) 9.SOLE DISPOSITIVE POWER 900 (1) 10.SHARED DISPOSITIVE POWER 17,112,010 (2) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,112,910 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.0% 14.TYPE OF REPORTING PERSON IN These shares are held in the Edward H. McDermott individual retirement account, which is self directed. These shares may be deemed to be beneficially owned by Mr. McDermott solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page9 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON Phoebe Snow Foundation, Inc. 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS WC 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION California Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER 73,900 (1) 8.SHARED VOTING POWER -0- 9.SOLE DISPOSITIVE POWER 73,900 (1) 10.SHARED DISPOSITIVE POWER -0- 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 73,900 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) **0.1% 14.TYPE OF REPORTING PERSON CO ** Denotes less than Power is exercised through its controlling person,director and executive officer, John H. Scully. Page10 of 16 CUSIP No. 76116A108 1.NAME OF REPORTING PERSON Eli J. Weinberg 2.CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) x 3.SEC Use Only 4.SOURCE OF FUNDS Not Applicable 5.CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(e) OR 2(f) o 6.CITIZENSHIP OR PLACE OF ORGANIZATION USA Number of Shares Beneficially Owned By Each Reporting Person With 7.SOLE VOTING POWER -0- 8.SHARED VOTING POWER 17,112,010 (1) 9.SOLE DISPOSITIVE POWER -0- 10.SHARED DISPOSITIVE POWER 17,112,010 (1) 11.AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 17,112,010 12.CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13.PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 22.0% 14.TYPE OF REPORTING PERSON IN These shares may be deemed to be beneficially owned by Mr. Weinberg solely in his capacity as one of three controlling persons of SPO Advisory Corp. Page11 of 16 This Amendment No.5 amends the Schedule 13D (the “Original 13D”) filed with the Securities and Exchange Commission (“SEC”) on October 5, 2009 and as amended on October29, 2009,June 12, 2012, May 14, 2013 and May 31, 2013. Unless otherwise stated herein, the Original 13D, as previously amended, remains in full force and effect. Terms used therein and not defined herein shall have the meanings ascribed thereto in the Original 13D. ITEM 1.SECURITY AND ISSUER. Item 1 is hereby amended and restated in its entirety as follows: This statement relates to the shares of Common Stock, par value $0.0001 per share (the “Shares”), of Resolute Energy Corporation, a Delaware corporation (the “Issuer”). The principal executive offices of the Issuer are located at 1700 Lincoln Street, Suite 2800, Denver, Colorado 80203. ITEM 2.IDENTITY AND BACKGROUND. Item 2(a) is hereby amended and restated in its entirety as follows: (a) The undersigned hereby file this Schedule 13D Statement on behalf of SPO Partners II, L.P., a Delaware limited partnership (“SPO”), SPO Advisory Partners, L.P., a Delaware limited partnership (“SPO Advisory Partners”), San Francisco Partners, L.P., a California limited partnership (“SFP”), SF Advisory Partners, L.P., a Delaware limited partnership (“SF Advisory Partners”), SPO Advisory Corp., a Delaware corporation (“SPO Advisory Corp.”), John H. Scully (“JHS”), Edward H. McDermott (“EHM”), Phoebe Snow Foundation, Inc., a California corporation (“PSF”), and Eli J. Weinberg (“EJW”). SPO, SPO Advisory Partners, SFP, SF Advisory Partners, SPO Advisory Corp., JHS, EHM, PSF, and EJW are sometimes hereinafter referred to as the “Reporting Persons.” The Reporting Persons are making this single, joint filing because they may be deemed to constitute a “group” within the meaning of Section 13(d)(3) of the Act, although neither the fact of this filing nor anything contained herein shall be deemed to be an admission by the Reporting Persons that a group exists. The following subsections of Item 2(b)-(c) are hereby amended and restated in their entirety as follows: JHS JHS’ business address is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. His present principal occupation is serving as a managing director of SPO Partners & Co., a Delaware corporation. The principal business of SPO Partners & Co. is operating as an investment firm. The principal business address of SPO Partners & Co., which serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. JHS is one of three controlling persons of SPO Advisory Corp., the sole general partner of each of SPO Advisory Partners and SF Advisory Partners. EHM EHM’s business address is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. His present principal occupation is serving as a managing director of SPO Partners & Co., a Delaware corporation. The principal business of SPO Partners & Co. is operating as an investment firm. The principal business address of SPO Partners & Co., which serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. EHM is one of three controlling persons of SPO Advisory Corp., the sole general partner of each of SPO Advisory Partners and SF Advisory Partners. Item 2(b)-(c) is hereby amended and supplemented by adding the following paragraph at the end thereof: EJW EJW’s business address is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. His present principal occupation is serving as a managing director of SPO Partners & Co., a Delaware corporation. The principal business of SPO Partners & Co. is operating as an investment firm. The principal business address of SPO Partners & Co., which serves as its principal office, is 591 Redwood Highway, Suite 3215, Mill Valley, California 94941. EJW is one of three controlling persons of SPO Advisory Corp., the sole general partner of each of SPO Advisory Partners and SF Advisory Partners. ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Item 3 is hereby amended and restated in its entirety as follows: Name Source of Funds Amount of Funds SPO Contributions from Partners SPO Advisory Partners Not Applicable Not Applicable SFP Contributions from Partners SF Advisory Partners Not Applicable Not Applicable SPO Advisory Corp. Not Applicable Not Applicable JHS Not Applicable and Personal Funds (1) EHM Not Applicable and Personal Funds (1) PSF Contributions from shareholders EJW Not Applicable Not Applicable As used herein, the term “Personal Funds” includes sums borrowed from banks and brokerage firm margin accounts, none of which were borrowed or otherwise obtained for the specified purpose of acquiring, holding, trading or voting shares. Page 12 of 16 ITEM 5.INTEREST IN SECURITIES OF THE ISSUER. Item 5 is hereby amended and restated in its entirety as follows: (a)Percentage interest calculations for each Reporting Person are based upon the Issuer having 77,893,499 total outstanding shares of Common Stock, as reported on the Issuer’squarterly report on Form 10-Q filed with the Securities and Exchange Commission on August 11, 2014. SPO The aggregate number of Shares that SPO owns beneficially, pursuant to Rule 13d-3 of the Act, is16,438,110 Shares, which constitutes approximately 21.1% of the outstanding Shares. SPO Advisory Partners Because of its position as the sole general partner of SPO, SPO Advisory Partners may, pursuant to Rule 13d-3 of the Act, be deemed to be the beneficial owner of 16,438,110 Shares, which constitutes approximately21.1% of the outstanding Shares. SFP The aggregate number of Shares that SFP owns beneficially, pursuant to Rule 13d-3 of the Act, is 673,900 Shares, which constitutes approximately 0.9% of the outstanding Shares. SF Advisory Partners Because of its position as the sole general partner of SFP, SF Advisory Partners may, pursuant to Rule 13d-3 of the Act, be deemed to be the beneficial owner of 673,900 Shares, which constitutes approximately 0.9% of the outstanding Shares. SPO Advisory Corp. Because of its positions as the sole general partner of each of SPO Advisory Partners and SF Advisory Partners, SPO Advisory Corp. may, pursuant to Rule 13d-3 of the Act, be deemed to be the beneficial owner of 17,112,010 Shares in the aggregate, which constitutes approximately 22.0% of the outstanding Shares. JHS Individually, and because of his position as a control person of SPO Advisory Corp. and the controlling person, director and executive officer of PSF, JHS may, pursuant to Rule 13d-3 of the Act, be deemed to be the beneficial owner of 17,191,110 Shares in the aggregate, which constitutes approximately 22.1% of the outstanding Shares. EHM Individually, and because of his position as a control person of SPO Advisory Corp., EHM may, pursuant to Rule 13d-3 of the Act, be deemed to be the beneficial owner of 17,112,910 Shares in the aggregate, which constitutes approximately 22.0% of the outstanding Shares. PSF The aggregate number of shares that PSF owns beneficially, pursuant to Rule 13d-3 of the Act, is 73,900 Shares, which constitutes less than 0.1% of the outstanding Shares. EJW Because of his position as a control person of SPO Advisory Corp., EJW may, pursuant to Rule 13d-3 of the Act, be deemed to be the beneficial owner of 17,112,010 Shares in the aggregate, which constitutes 22.0% of the outstanding Shares. Page 13 of 16 To the best of the knowledge of each of the Reporting Persons, other than as set forth above, none of the persons named in Item 2 hereof is the beneficial owner of any Shares. (b)SPO Acting through its sole general partner, SPO has the sole power to vote or to direct the vote and to dispose or to direct the disposition of 16,438,110 Shares. SPO Advisory Partners Acting through its sole general partner and in its capacity as the sole general partner of SPO, SPO Advisory Partners has the sole power to vote or to direct the vote and to dispose or to direct the disposition of 16,438,110 Shares. SFP Acting through its sole general partner, SFP has the sole power to vote or to direct the vote and to dispose or to direct the disposition of 673,900 Shares. SF Advisory Partners Acting through its sole general partner and in its capacity as the sole general partner of SFP, SF Advisory Partners has the sole power to vote or to direct the vote and to dispose or to direct the disposition of 673,900 Shares. SPO Advisory Corp. Acting through its controlling persons and in its capacities as the sole general partner of each of SPO Advisory Partners and SF Advisory Partners, SPO Advisory Corp. has the sole power to vote or to direct the vote and to dispose or to direct the disposition of17,112,010 Shares in the aggregate. JHS As one of three controlling persons of SPO Advisory Corp., which is the sole general partner of each of SPO Advisory Partners and SF Advisory Partners, JHS may be deemed to have shared power with EHM and EJWto vote or to direct the vote and to dispose or to direct the disposition of 17,112,010 Shares held by SPO and SFP in the aggregate. In addition, JHS has the sole power to vote or to direct the vote and to dispose or to direct the disposition of 5,200 Shares held in JHS’s individual retirement account, which is self directed, and 73,900 Shares held by PSF, for which JHS is the controlling person,director and executive officer. EHM As one of three controlling persons of SPO Advisory Corp., which is the sole general partner of each of SPO Advisory Partners and SF Advisory Partners,EHM may be deemed to have shared power with JHS and EJW to vote or to direct the vote and to dispose or to direct the disposition of17,112,010 Shares held by SPO and SFP in the aggregate. In addition, EHM has the sole power to vote or to direct the vote and to dispose or to direct the disposition of 900 Shares held in EHM’s individual retirement account, which is self directed. PSF Acting through its controlling person, PSF has the sole power to vote or to direct the vote and to dispose or to direct the disposition of 73,900 Shares. EJW As one of three controlling persons of SPO Advisory Corp., which is the sole general partner of each of SPO Advisory Partners and SF Advisory Partners, EJW may be deemed to have shared power with JHS and EHM to vote or to direct the vote and to dispose or to direct the disposition of 17,112,010 Shares held by SPO and SFP in the aggregate. Page14 of 16 (c) On September 25, 2014, warrants, each of which entitled the holder to purchase one Share at a price of $13.00, subject to adjustment (the “Warrants”), expired.At the expiration time, SPO held 8,169,525 Warrants, SFP held 279,753 Warrants, JHS held 813 Warrants and EHM held 622 Warrants.The Warrants expired without being exercised by the Reporting Persons. Except as set forth in this paragraph (c), to the best of the knowledge of each of the Reporting Persons, none of the persons named in response to paragraph (a) has effected any transactions in Shares during the past 60 days. (d)Each of the Reporting Persons affirms that no person other than such Reporting Person has the right to receive or the power to direct the receipt of distributions with respect to, or the proceeds from the sale of, Shares owned by such Reporting Person. (e)Not applicable. ITEM 7.MATERIAL TO BE FILED AS EXHIBITS. Item7 is hereby amended and restated in its entirety as follows: Exhibit A:Agreement pursuant to Rule 13d-1(k) Exhibit B:Power of Attorney (previously filed) Exhibit C:Power of Attorney Page15 of 16 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:September 29, 2014 By:/s/ Kim M. Silva Kim M. Silva Attorney-in-Fact for: SPO PARTNERS II, L.P. (1) SPO ADVISORY PARTNERS, L.P. (1) SAN FRANCISCO PARTNERS, L.P. (1) SF ADVISORY PARTNERS, L.P. (1) SPO ADVISORY CORP. (1) JOHN H. SCULLY (1) EDWARD H. MCDERMOTT (1) PHOEBE SNOW FOUNDATION, INC. (1) ELI J. WEINBERG (2) (1) A Power of Attorney authorizing Kim M. Silva to act on behalf of this person or entity has been previously filedwith the Securities and Exchange Commission. (2) A Power of Attorney authorizing Kim M. Silva to act on behalf of this person is filed as Exhibit B. Page 16 of 16 EXHIBIT INDEX Exhibit Document Description A Agreement Pursuant to Rule 13d-1(k) B Power of Attorney (previously filed) C Power of Attorney
